                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PATRICK CLEMONS,                       )
                                       )
                Plaintiff,             )
                                       )
                v.                     )           1:19cv961
                                       )
CITY OF GREENSBORO, et al.,            )
                                       )
                Defendants.            )


                     MEMORANDUM OPINION AND ORDER

     This case comes before the Court on “Plaintiff’s Motion for

Leave to File Amended Complaint [and] Memorandum of Law in Support

Thereof” (Docket Entry 17) (the “Motion to Amend”).               For the

reasons that follow, the Court will deny in part and grant in part

the Motion to Amend.1




     1 For reasons stated in Deberry v. Davis, No. 1:08cv582, 2010
WL 1610430, at *7 n.8 (M.D.N.C. Apr. 19, 2010), the undersigned
Magistrate Judge will enter an order, rather than a recommendation,
as to the Motion to Amend. See also Everett v. Prison Health
Servs., 412 F. App’x 604, 605 & n.2 (4th Cir. 2011) (explaining
that, where the plaintiff “moved for leave to amend her complaint[]
. . . to add a state-law claim of medical malpractice,” “the
magistrate judge denied [that] motion” and the plaintiff “timely
objected, thereby preserving the issue for review by the district
court,” the district court “could not modify or set aside any
portion of the magistrate judge's order unless the magistrate
judge’s decision was ‘clearly erroneous or contrary to law’”
(citing 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a))).




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 1 of 23
                                  BACKGROUND

      Pursuant to 42 U.S.C. § 1983 (“Section 1983”), Patrick Clemons

(“Plaintiff”), acting pro se,2 initiated this action against the

City of Greensboro (the “City”) and Officers L.S. Garrison, J.L.

Beavers, N.B. Fisher, V.S. Oxendine, and A.A. Tejada (collectively,

“Defendant Officers”), in their individual and official capacities,

for their alleged violations of Plaintiff’s rights under the

Fourth, Sixth, and Fourteenth Amendments.               (Docket Entry 1 (the

“Original Complaint”), ¶ 6.)                The Original Complaint further

references the North Carolina State Constitution and includes

claims    for     negligence,     false      imprisonment,     and    malicious

prosecution.       (Id.,    ¶¶   7,   52–64.)     The   Original     Complaint’s

allegations relate to an incident on September 22, 2016, involving

several officers of the Greensboro Police Department.                 (See id.,

¶¶ 4, 10.)      According to the Original Complaint:

      On the evening of “September 22, 2016, Plaintiff . . . was

having a get together at his house with friends celebrating his

birthday and his mother’s birthday while watching a football game.”

(Id., ¶ 10.)       Around 8:30 p.m., Defendant Officers arrived at

Plaintiff’s      house,    notified    Plaintiff    they     had   “received   a

complaint” (id., ¶ 11) and “remove[d] everyone from the home” to

“search [them] for weapons” (id., ¶ 12).                   While standing in



      2   Plaintiff since has retained counsel.            (See Docket Entry
3.)

                                        2




      Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 2 of 23
Plaintiff’s yard, Defendant Fisher voiced to Defendant Tejada that

he “smelled marijuana smoke,” but Defendant Tejada stated that he

detected “only [] heavy cigarette smoke.”               (Id., ¶ 13.)    Around

that time, Defendant Beavers entered Plaintiff’s house, without a

warrant, to perform a “lockdown.”           (Id., ¶¶ 14–16.)       Defendants

Oxendine and Tejada eventually joined Defendant Beavers inside the

house to continue the “lockdown.”          (Id., ¶ 17.)

     Defendant Fisher spoke with Plaintiff about the reason for the

visit    by   Defendant   Officers.       (See   id.,   ¶¶   19–20.)     First,

Defendant Fisher told Plaintiff the complaint concerned the use of

marijuana.      (Id., ¶ 19.)     An unidentified officer, while inside

Plaintiff’s house, asserted that the officers could strengthen the

plausibility of that complaint by “light[ing] up a joint in the

home.”    (Id.)    Later, Defendant Fisher stated that officers had

received a complaint about the sale of narcotics.             (Id.)    Finally,

upon learning from Defendant Tejada after the “lockdown” that the

house contained liquor bottles, Defendant Fisher advised Plaintiff

that officers had “known for a long time there are complaints [that

Plaintiff’s residence] was a liquor house.”             (Id., ¶ 20.)   Despite

multiple requests, Plaintiff refused to consent to a search of the

house.    (See id.)

     Thereafter, Defendant Fisher left and returned with a “faulty

warrant.”     (Id., ¶ 21.)     Defendant Garrison and Defendant Beavers

then accompanied Plaintiff (in handcuffs at this point) inside his


                                      3




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 3 of 23
house and directed him to sit in a particular chair.         (Id., ¶ 22.)

Defendant Garrison searched the area where Plaintiff sat and found

a bag of marijuana, which Plaintiff decried as “planted.”            (Id.)

Upon a further search of Plaintiff’s house, Defendant Officers also

found a digital scale, money, and cocaine, all of which Defendant

Officers allegedly planted.           (Id., ¶¶ 27–28, 38.)       Defendant

Officers discussed some of the above events as they unfolded,

admitting that they knew Plaintiff did not sell drugs and that

Plaintiff’s lack of felony convictions “change[d their] plan.”

(Id., ¶ 31.)

     The Original Complaint also alleges that Defendant Officers

committed other misconduct, to include failing “to read Plaintiff

his Miranda rights” (id., ¶ 29); detaining Plaintiff without

probable   cause   (id.,   ¶   30);    discussing   a   future   visit   to

Plaintiff’s house during which they could “rat f--k him again”

(id., ¶ 32); turning on music to muffle the recording of their

conversations by their body-worn cameras (id.); in the case of one

unidentified officer, turning off his body-worn camera (id., ¶ 34);

using “unreasonable and excessive force” (id., ¶ 36); seizing

firearms from Plaintiff’s house and failing to return them (id.,

¶ 39; and promising Plaintiff that his cooperation could “make all

of this go away” (id., ¶ 40).

     In connection with the evidence seized from Plaintiff’s house,

Plaintiff was charged with “possession of marijuana, possession


                                      4




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 4 of 23
with intent to sell cocaine, maintaining a dwelling, possession of

drug paraphernalia, and possession and sale of alcohol beverage

without [a] permit.”     (Id., ¶ 23.)     Plaintiff faced a period of

detention for those charges (id.), before their ultimate dismissal

after “Plaintiff . . . mounted a successful defense in criminal

court” (id., ¶ 25).      The foregoing events caused Plaintiff to

develop a number of physical and mental conditions, including

“nightmares, headaches, increased blood pressure, sleeplessness,

depression, [and] anxiety.”     (Id., ¶ 51.)    Additionally, Plaintiff

now “fear[s ]living alone” (id.) and has suffered “humiliation” and

“loss of income” (id., ¶ 54).

     Based on the those allegations (see id., ¶ 42), the Original

Complaint asserts the following claims: the City failed to train,

discipline, and supervise its officers (see id., ¶¶ 43–46), and

Defendant Officers violated Plaintiff’s “right . . . to be secure

in his person and effects against unreasonable search and seizure”

(id., ¶ 50(a)), his “right . . . to be informed of the nature and

cause of the accusation against him” (id., ¶ 50(b)), and his due-

process and equal-protection rights, all in violation of Section

1983 (see id., ¶ 50(c)); the City “negligently caused injuries”

(id., ¶ 53), including “specific and serious bodily injury[,] pain

and suffering[,] emotional distress and psychological injury, great

humiliation, loss of income, [and] costs and expenses” (id., ¶ 54);

the City negligently failed to train, supervise, and control its


                                    5




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 5 of 23
officers (id., ¶¶ 55–59); “[Plaintiff] was falsely imprisoned and

handcuffed in his home prior to receipt of the faulty search

warrant, and prior to his wrongful arrest and detention” (id.,

¶    60);   and   Plaintiff’s     charges,       detention,    and    incarceration

constitute malicious prosecution and false/unlawful arrest, in

violation of the Fourth Amendment (see id., ¶¶ 61–64).

       The City and Defendant Officers (collectively, “Defendants”),

pursuant     to   Federal      Rule   of   Civil    Procedure    12(b)(6)      (“Rule

12(b)(6)”),       moved   to    dismiss    all     Section   1983     and   negligent

failure-to-train claims against the City (or any official-capacity

Defendant Officer) and further requested dismissal of any equal-

protection claim.         (See Docket Entry 9 at 2.)                 The Court (per

United States District Judge Loretta C. Biggs) granted that motion,

holding that (i) the Original Complaint lacked sufficient factual

allegations against the City to support a Section 1983 claim or a

state-law “negligent failure to train claim” (Docket Entry 15 at

1–2), (ii) any Section 1983 claim against a Defendant Officer in

his official-capacity would duplicate claims against the City (id.

at   6),    and   (iii)   the    Original      Complaint     failed    to   allege   a

plausible equal-protection claim against any Defendant (id. at

6–7.) The Court dismissed those claims without prejudice, however,

noting Plaintiff’s unrepresented status at the time he filed the

Original Complaint and cautioning his counsel “that any attempt to




                                           6




      Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 6 of 23
amend Plaintiff’s Complaint should be supported by concrete factual

allegations and not conclusory statements.”                     (Id. at 7–8.)

       Plaintiff, by counsel and pursuant to Federal Rule of Civil

Procedure 15 (“Rule 15”), subsequently filed the Motion to Amend,

attaching a proposed amended complaint (Docket Entry 17-1) (the

“Amended Complaint”).             (Docket Entry 17 at 1.)                 The Amended

Complaint elaborates upon the Original Complaint’s allegations and

asserts     that     (i)   Defendant       Officers       (in     their     individual

capacities) and the City violated Plaintiff’s fourth-amendment and

equal-protection rights, in violation of Section 1983 (see Docket

Entry 17-1, ¶¶ 100–09), (ii) the City maintained unconstitutional

customs     or     policies   with      respect     to    the    hiring,     training,

supervision, and discipline of Defendant Officers, in violation of

Section     1983    (see   id.,    ¶¶    110–28),    (iii)       Defendant    Officers

searched     Plaintiff’s      residence        without     a     warrant,     detained

Plaintiff without suspicion, and arrested him without probable

cause, in violation of Section 1983 (see id., ¶¶ 129–33), and

(iv)     Defendant     Officers      “falsely      imprisoned       and     handcuffed

[Plaintiff] in his home prior to receipt of the faulty search

warrant and prior to his wrongful arrest and detention” (id.,

¶ 135), in violation of “the Constitution and laws of the United

States and . . . State Tort Claims Act” (id., ¶ 136).

       Defendants      opposed     the    Motion     to    Amend,     arguing    that

“Plaintiff’s proposed amendments as to his direct claims against


                                           7




       Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 7 of 23
the City [] and his equal protection claim against all Defendants

are insufficient to overcome a subsequent motion to dismiss under

Rule 12(b)(6).”     (Docket Entry 18 (the “Response”) at 1.)              In

particular, according to the Response, the Amended Complaint falls

short of plausibly alleging Section 1983 municipal liability, and

the equal-protection allegations likewise do not suffice. (See id.

at 4–13.)   Plaintiff’s reply maintains that the Amended Complaint

adequately alleges both a failure to train and a municipal custom

or policy of indifference to potential constitutional violations,

for purposes of Section 1983 municipal liability. (Docket Entry 19

at 4–9.)    The reply further contends that the Amended Complaint’s

equal-protection allegations survive Rule 12(b)(6) scrutiny.             (Id.

at 9–10.)

                               DISCUSSION

     I. Relevant Standards

     A. Complaint Amendment

     “Under [Rule 15], leave to amend a pleading ‘shall be freely

given when justice so requires.’”       Edwards v. City of Goldsboro,

178 F.3d 231, 242 (4th Cir. 1999) (quoting Fed. R. Civ. P. 15(a)).

“[L]eave to amend a pleading should be denied only when the

amendment would be prejudicial to the opposing party, there has

been bad faith on the part of the moving party, or the amendment

would be futile.”   Johnson v. Oroweat Foods Co., 785 F.2d 503, 509

(4th Cir. 1986).     “An amendment is futile if the amended claim


                                    8




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 8 of 23
would fail to survive a motion to dismiss pursuant to [Rule]

12(b)(6).”   Hall v. Greystar Mgmt. Servs., L.P., 637 F. App’x 93,

97 (4th Cir. 2016).

     A Rule 12(b)(6) motion “tests the sufficiency of a complaint,”

but “does not resolve contests surrounding the facts, the merits of

a claim, or the applicability of defenses.”         Republican Party of

N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).       Accordingly, in

reviewing a motion to dismiss, the Court must “accept the facts

alleged in the complaint as true and construe them in the light

most favorable to the plaintiff.” Coleman v. Maryland Ct. of App.,

626 F.3d 187, 189 (4th Cir. 2010), aff’d sub nom. Coleman v. Court

of App. of Md., 566 U.S. 30 (2012).      The Court must also “draw all

reasonable inferences in favor of the plaintiff.”        E.I. du Pont de

Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir.

2011) (internal quotation marks omitted).

     To avoid Rule 12(b)(6) dismissal, a complaint must contain

sufficient factual allegations “to ‘state a claim to relief that is

plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). To qualify as plausible, a claim needs sufficient factual

content to support a reasonable inference of the defendant’s

liability for the alleged misconduct.         Id. (citing Twombly, 550

U.S. at 556).    “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the


                                    9




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 9 of 23
line   between    possibility   and   plausibility    of    “entitlement    to

relief.”’” Id. (quoting Twombly, 550 U.S. at 557).              “At bottom,

determining whether a complaint states . . . a plausible claim for

relief . . . will ‘be a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.’”   Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(quoting Iqbal, 556 U.S. at 679).

       B. Section 1983 Municipal Liability

       Section 1983 creates municipal liability for constitutional

violations “for which the municipality is actually responsible.”

Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986).                   The

“tortious conduct” that forms the basis of such liability “must be

pursuant     to    a   municipality’s      official        policy[,   which]

distinguish[es] acts of the municipality from acts of employees of

the municipality.”     Id. (internal quotation marks omitted).        “[I]n

other words, a municipality cannot be held liable under [Section]

1983 on a respondeat superior theory.”         Monell v. Department of

Soc. Servs., 436 U.S. 658, 691 (1978) (italics in original).                In

that regard:

       A policy or custom for which a municipality may be held
       liable can arise in four ways: (1) through an express
       policy, such as a written ordinance or regulation;
       (2) through the decisions of a person with final
       policymaking authority; (3) through an omission, such as
       a failure to properly train officers, that “manifest[s]
       deliberate indifference to the rights of citizens”; or
       (4) through a practice that is so “persistent and
       widespread” as to constitute a “custom or usage with the
       force of law.”

                                      10




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 10 of 23
Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter

v. Morris, 164 F.3d 215, 217 (4th Cir. 1999)).                        Moreover, “[a]

plaintiff must demonstrate that a municipal decision reflects

deliberate    indifference      to     the   risk    that      a   violation          of    a

particular   constitutional       or    statutory        right     will     follow        the

decision.”    Board of Cnty. Comm’rs v. Brown, 520 U.S. 397, 411

(1997) (emphasis added).

     “When    a    plaintiff    asserts      a    claim    based       on      inadequate

training, the ‘complaint should contain facts revealing: (1) the

nature of the training, (2) that the training was a deliberate or

conscious choice by the municipality, and (3) that the officer’s

conduct   resulted     from    said     training.’”            Smith      v.    City       of

Greensboro, No. 1:19CV386, 2020 WL 1452114, at *11 (M.D.N.C. Mar.

25, 2020) (quoting Peters v. City of Mount Rainier, No. 14-955,

2014 WL 4855032, at *5 (D. Md. Sept. 29, 2014)).                               As far as

causation    under   that     theory,    a     plaintiff       must    demonstrate          a

“specific    deficiency     rather      than     general       laxness      .    .    .    in

training,” and the potential for the specific violation must

constitute    “a     reasonable       probability         rather       than      a     mere

possibility.”      Spell v. McDaniel, 824 F.2d 1380, 1390 (4th Cir.

1987).

     To   establish    a    Monell     claim     based    on    the    fourth        theory

referenced in Lytle, “a custom or usage with the force of law,”

Monell, 436 U.S. at 691, a plaintiff must show


                                        11




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 11 of 23
       that (1) an unconstitutional custom or practice was so
       common as to have the force of law, (2) the responsible
       policy makers were actually or constructively aware of
       its existence, (3) they failed through specific intent or
       deliberate indifference to stop the practice, and (4) a
       sufficiently close causal link exists between the
       unconstitutional practice and the violation of [the]
       plaintiff[’s] rights.

Massasoit v. Carter, 439 F. Supp. 2d 463, 481 (M.D.N.C. 2006)

(citing Spell, 824 F.2d at 1390–91). A plaintiff must identify the

municipal policy with precision; “[u]nfocused evidence of unrelated

constitutional violations is simply not relevant to the question of

whether a municipal decisionmaker caused the violation of the

specific      federal    rights      of   the    plaintiff     before   the   court.”

Carter, 164 F.3d at 218–19.

       C. Equal Protection

       “To succeed on an equal protection claim, a plaintiff must

first demonstrate that he has been treated differently from others

with whom he is similarly situated and that the unequal treatment

was    the   result     of   intentional        or   purposeful   discrimination.”

Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).                           The

court then must “determine whether the disparity in treatment can

be justified under the requisite level of scrutiny.”                          Id.    A

complaint must “articulate facts demonstrating that a racially

discriminatory intent or purpose was a factor in [the] decisions”

by    government   actors      who    allegedly       caused   the   constitutional

violation.      Hodge v. Gansler, 547 F. App’x 209, 210 (4th Cir.

2013).       Even though “[r]acial epithets . . . do not themselves

                                           12




      Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 12 of 23
implicate constitutional rights and cannot, on their own, form the

basis of a constitutional claim[,] . . . [r]acial statements can

serve as evidence of discriminatory intent.”            Harrison v. Prince

William Cnty. Police Dep’t, 640 F. Supp. 2d 688, 706 (E.D. Va.

2009); see also id. at 697, 706 (denying motion to dismiss when

complaint alleged that officer had used racial slur after putting

the plaintiff in a headlock, dropping the plaintiff to the ground,

and grinding the plaintiff’s head into pavement).

       II. Analysis

       For the following reasons, the Court will deny in part and

grant in part     the Motion to Amend.         As concerns any equal-

protection claim (“Equal-Protection Claim”) and any other Section

1983   claims   against   the   City    (“Monell    Claims”),   Plaintiff’s

proposed amendments fail for futility.             However, the Court will

grant the Motion to Amend to the extent the Amended Complaint drops

the negligence claim against the City and develops the allegations

underlying the remaining Section 1983 and false-imprisonment claims

against Defendant Officers.

       A. Equal-Protection Claim

       Like the Original Complaint, the Amended Complaint’s Equal-

Protection Claim targets the conduct of both Defendant Officers and

the City. (Compare Docket Entry 1, ¶¶ 43, 50(c), with Docket Entry

17-1, ¶ 104.)    In particular, the Amended Complaint alleges that

Defendant Officers and the City subjected Plaintiff to “unequal


                                       13




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 13 of 23
treatment”     as    a     result     of      “intentional      and     purposeful

discrimination” based on his race.              (Docket Entry 17-1, ¶ 104).

The Amended Complaint also states that the City’s “deficient

policies,    practices     and     customs”     in   that    regard     constitute

“deliberate indifference . . . to the constitutional rights of

Plaintiff, and other individuals similarly situated,” such that the

City bears Section 1983 municipal liability.                (Id., ¶ 115.)

      In support of such claim against Defendant Officers, the

Amended    Complaint     focuses    on   certain     statements    by   Defendant

Officers during the incident at Plaintiff’s house.                    First, when

Defendant Garrison arrived, he allegedly asked Plaintiff whether

the Thunderbird outside belonged to Plaintiff.                  (See id., ¶ 23.)

The Amended Complaint also states that Defendant Garrison again

questioned Plaintiff about his “hotrod vehicles” and “classic cars”

while Defendant Officers awaited the search warrant.                  (Id., ¶ 45.)

According to the Amended Complaint, the “premise” that “a black man

cannot have nice classic vehicles” motivated Defendant Garrison’s

questioning.     (Id., ¶ 46.)        Second, both Defendant Garrison and

another unnamed officer allegedly used the term “rat f—k” to refer

to their treatment of Plaintiff, in the presence of Defendant

Fisher.    (Id., ¶ 29, 66.)      The Amended Complaint characterizes the

term as “demeaning, derogatory, inflammatory and racial.”                   (Id.,

¶   29.)    Third,   the    Amended      Complaint    alleges    that    Defendant

Officers “assumed Plaintiff was a convicted felon . . . because


                                         14




     Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 14 of 23
Plaintiff is a middle-aged black man who Defendant Officers knew

had prior offenses and felony charges.”          (Id., ¶ 53.)

     As    far   as   the   City’s   liability   for   the   alleged   equal-

protection violations, the Amended Complaint asserts that “[t]he

[Defendant Officers’] acts and practices . . . [are] so persistent

and widespread, against black men in particular, as to constitute

a custom or usage with force of law respective to the race

classification of Plaintiff, a middle-aged black man.”                  (Id.,

¶ 106.)    Per the Amended Complaint, the City

     has a history of similar behavior against black citizens
     that has not been corrected, and has repeatedly been
     accused of similar misconduct, even deadly misconduct as
     in the case of Marcus Deon Smith, a black man who was
     hogtied by [City police] officers and died in their
     custody. In the Smith matter, the wrongful practices of
     the culpable officers were not revealed immediately, but
     rather a cover-up was attempted by then Chief of Police,
     Wayne Scott.

(Id.)   The Amended Complaint invokes other “[i]ncidents of police

abuse, misconduct and cover[-]ups by [the City]” (id., ¶ 107),

identified as:

     the 1969 . . . siege of A&T, the shooting of Willie
     Grimes, the 1970 Greensboro Massacre, the 1995 wrongful
     conviction of Lamont’s [sic] Armstrong, the 2009
     settlement in the lawsuit brought by then 85 year old Eva
     foster [sic], the tasing and arrest of Zared Jones, which
     occurred in September 2016 the same time as Plaintiff’s
     wrongful arrest, and the settlement of Dejuan Yourse,
     just to name a few.

(Id.)     The Amended Complaint further faults the City and alleges

deliberate indifference in connection with Defendant Garrison’s use

of the term “rat f—k” and “the fact that no other officer at any

                                      15




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 15 of 23
time reflected the courage to correct the behavior and protect the

rights of [Plaintiff].”     (Id., ¶ 108.)

       Neither set of allegations in support of the Equal-Protection

Claim against Defendant Officers and the City passes muster under

Rule 15 because the Amended Complaint fails to “articulate facts

demonstrating that [Defendant Officers acted with a] racially

discriminatory intent or purpose,” Hodge, 547 F. App’x at 210,

during the incident in question.          In that regard, the Amended

Complaint    lacks   any   plausible     connection   between     Defendant

Officers’ comments and discrimination on the basis of Plaintiff’s

status as a black man.     As an initial matter, the Court (per Judge

Biggs) previously     highlighted   the    “questionable   premise”       that

Defendant Officers’ alleged use of the term “rat f—k” “shows racial

discrimination because ‘rats are not white, they are colored.’”

(Docket Entry 15 at 7 (quoting Docket Entry 13 at 10–11).)                The

Amended Complaint continues to rely on that questionable premise in

maintaining that such comments evince racial discrimination.               The

allegations concerning Plaintiff’s vehicles fare no better because

Defendant    Garrison’s    questioning,    on   its   face,     reveals    no

discriminatory purpose or intent.        (See Docket Entry 17-1, ¶¶ 23,

45.)    The Amended Complaint relies on rank speculation to connect

Defendant Garrison’s inquiries to racial discrimination. (See id.,

¶ 46.)    Finally, Defendant Officers’ allegedly mistaken beliefs

about Plaintiff’s status as a felon likewise fail to establish


                                    16




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 16 of 23
their purpose or intent to discriminate against Plaintiff on the

basis of his race.     In all, the Amended Complaint’s allegations

fail to “nudge Plaintiff’s [Amended] Complaint across the line

separating the speculative from the plausible.”          (Docket Entry 15

at 7 (citing Twombly, 550 U.S. at 570).)

       Turning to the portion of the Equal-Protection Claim that

inculpates the City, the Amended Complaint’s allegations suffer

from   significant   vagueness.     It     appears    that   Plaintiff   has

attempted to allege “a custom or usage with the force of law,”

Monell, 436 U.S. at 691, such that the City bears liability for any

equal-protection violation.      However, the Amended Complaint merely

suggests that the City maintains a “custom” of a wide range of

supposedly racially discriminatory actions, without connecting such

conduct to the alleged violations Plaintiff experienced.                 (See

Docket Entry 17-1, ¶¶ 106–07.)       For example, a reference to the

hog-tying and death of a black man in police custody does not

demonstrate   that   (i)   the    City’s    alleged    custom   of   racial

discrimination played a role in that incident or (ii) the alleged

custom caused any violation of which Plaintiff complains (which

include neither hog-tying nor physical injury/death while in police

custody).   In any event, the Amended Complaint fails to identify a

“specific policy with precision,” Carter, 164 F.3d at 218–19, in

order to hold the City liable.       “Unfocused evidence of unrelated

constitutional violations is simply not relevant to the question of


                                   17




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 17 of 23
whether a municipal decisionmaker caused the violation of the

specific federal rights of the plaintiff before the court.”              Id.

For those reasons, the Equal-Protection Claim against the City

(like such claim against Defendant Officers) fails for futility.

     B. Monell Claims

     According to the Amended Complaint, the City “bears [direct]

liability [under Section 1983] because its policies, practices

and/or customs . . . cause[d] Plaintiff’s injuries.” (Docket Entry

17-1, ¶ 20). More specifically, the Amended Complaint alleges that

such policies or customs include:

     a) Failure to provide adequate training and supervision
     to police officers with respect to constitutional limits
     on the use of force, arrest, coercion [and] intimidation,
     search [and] seizure, detention, and the department[’]s
     written rules and regulations stated herein.
     b) Failure to adequately discipline or retrain officers
     when misconduct of this nature occurred in the past with
     non-white citizens;
     c) Selection, retention, and assignation [sic] of
     officers with demonstrable propensities for excessive
     force, violence, dishonesty, and other misconduct;
     d) Encouragement of officers in the belief that they can
     violate the rights of persons, such as Plaintiff, a black
     man, with impunity, and that such conduct will not
     adversely affect their opportunities for promotion and
     other employment benefits; [and]
     e) Ratification by the highest levels of authority of the
     specific unconstitutional acts alleged in this Complaint
     and, in particular, the ratification of the unlawful
     search and seizure, unjustified arrest and incarceration
     of Plaintiff.

(Id.)   Elsewhere, the Amendment Complaint adds that the City:

failed to provide adequate training and supervision with respect to

officers’ use of body-worn cameras (see id., ¶ 113(a)); hired and


                                   18




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 18 of 23
retained officers inclined to “violat[e Plaintiff’s] constitutional

rights with the intent to deprive him of his classic vehicles”

(id., ¶ 113(b)); and declined “to properly investigate claims of

unlawful detention and excessive force by [unspecified] City Police

Officers” (id., ¶ 113(g) (all-caps font omitted)).                 Moreover,

Monell liability    purportedly   attaches     for    Defendant    Officers’

violations of the City’s written policies governing body-worn

cameras, reasonableness, and courteousness.            (Id. ¶ 113(b); see

also id., ¶¶ 71–72, 123, 125 (quoting written policy of Greensboro

Police Department).)       The Amended Complaint stakes the City’s

notice   of   persistent   misconduct    on   the    allegedly    inadequate

supervision and discipline of Defendant Officers, as well as the

fact that “Plaintiff’s case was dismissed and all charges dropped

due to a faulty search warrant.”        (Id., ¶ 113(d).)

     In all, the Amended Complaint asserts two theories of Monell

liability: (1) a failure to properly train Defendant Officers; and

(2) a practice sufficiently widespread to constitute a “custom or

usage with the force of law,” Monell, 436 U.S. at 691.           (See Docket

Entry 19 at 4–9.)    Upon review of the allegations supporting each

theory, neither variant of the Monell claim against the City passes

muster under Rule 15.

     (i) Failure to Train

     The Amended Complaint generally faults the City’s hiring,

training, and supervision practices but offers no concrete factual


                                   19




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 19 of 23
allegations about how the City hired, trained, and supervised

Defendant Officers or how such programs (or lack thereof) caused

Plaintiff’s alleged injuries.           For example, the Amended Complaint

baldly contends that Defendant Officers evinced a propensity for

committing various constitutional violations and that the City

possessed knowledge of such propensities but nowhere indicates how

those propensities manifested in the past or how the City otherwise

ought    to   have    learned   about    them.     (See   Docket   Entry      17-1,

¶   113(b)–(c).)         Moreover,      the    Amended    Complaint    does    not

(i) identify the City’s approach to training officers in the use of

body-worn cameras, or (ii) explain how such approach caused any of

Plaintiff’s alleged injuries.           To the extent the Amended Complaint

suggests that Defendant Officers’ disregard of written City policy

contributed to a constitutional violation, the Amended Complaint

fatally fails to show that such violations resulted from inadequate

training or any other decision attributable to the City.                       See

Smith,    2020   WL    1452114,   at    *11     (explaining   burden    to    show

deliberate choice by municipality and causation between training

and officer’s conduct).         Importantly, respondeat superior cannot

establish Section 1983 liability.             Monell, 436 U.S. at 691.       On the

whole, the Amended Complaint merely recites elements and repeats

terms of art without supporting a failure-to-train claim with non-

conclusory factual matter.        For that reason, the Amended Complaint

does not adequately allege a Monell claim on that theory.


                                         20




    Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 20 of 23
     (ii) Custom or Usage

     As with the Equal-Protection Claim against the City, the

Amended Complaint fails to demonstrate a “custom or usage with the

force of law,” id., that caused any of Plaintiff’s other alleged

constitutional injuries. For example, the Amended Complaint baldly

asserts that the City “maintain[s] an unconstitutional policy,

custom and practice of detaining and arresting individuals without

probable cause or reasonable suspicion, and using unscrupulous and

violative police tactics” (Docket Entry 17-1, ¶ 113(f)).                       In

support of that proposition, the Amended Complaint relies upon “the

fact that police brutality against black Americans has persisted

for decades and still persisted” at the time of Plaintiff’s alleged

injuries.    (See id.)

     Vague      allegations    of           non-specific      or     unrelated

unconstitutional conduct (not attributed to Defendant Officers)

could not have placed the         City on notice about the risk of

Defendant Officers’ alleged unconstitutional conduct here.                    See

generally Brown, 520 U.S. at 405 (noting “rigorous standards of

culpability and causation” that apply to Section 1983 claims

against     municipalities).      As        discussed   in   the   context     of

Plaintiff’s    Equal-Protection     Claim,       “[u]nfocused      evidence   of

unrelated constitutional violations is simply not relevant to the

question of whether a municipal decisionmaker caused the violation

of the specific federal rights of the plaintiff before the court.”


                                       21




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 21 of 23
Carter, 164 F.3d at 218–19.      Accordingly, Plaintiff has failed to

plead specific,     non-conclusory    factual   allegations     that    would

survive Rule 12(b)(6) dismissal. For that reason, any Monell claim

based on the City’s alleged custom or usage likewise fails for

futility.

     C. Other Claims

     Like the Original Complaint, the Amended Complaint appears to

contain a state-law false-imprisonment claim.           (Compare Docket

Entry 1, ¶ 60, with Docket Entry 17-1, ¶¶ 134–38.)              Unlike the

Original Complaint, however, the Amended Complaint does not lodge

a common-law negligence claim against the City.         (Compare Docket

Entry 1, ¶¶ 52–54, with Docket Entry 17-1, ¶¶ 1–138.)                  To the

extent Plaintiff has sought to amend the Amended Complaint to drop

his negligence claim against the City, the Court grants that

request.

                                CONCLUSION

     IT IS THEREFORE ORDERED that the Motion to Amend (Docket Entry

17) is DENIED IN PART, such that the proposed amendment of the

Equal-Protection Claim against all Defendants and any Monell Claim

against the City is DENIED for futility, and GRANTED IN PART, such

that Plaintiff may drop the previously asserted negligence claim

against the City and add allegations in support of his surviving

Section    1983   and   false-imprisonment   claims   against    Defendant

Officers.

                                     22




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 22 of 23
     IT IS FURTHER ORDERED that Plaintiff shall file his Amended

Complaint consistent with this Order on or before March 8, 2021.



                                        /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge
March 1, 2021




                                   23




   Case 1:19-cv-00961-LCB-LPA Document 20 Filed 03/01/21 Page 23 of 23
